TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-14-00583-CV



                                      In re Eric Drake


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


              The petition for writ of mandamus and the emergency motion to stay are denied.

See Tex. R. App. P. 52.8(a).



                                              __________________________________________

                                              Scott K. Field, Justice

Before Justice Puryear, Pemberton and Field

Filed: September 17, 2014